          Case 1:21-cr-00227-JEB Document 8-1 Filed 03/17/21 Page 1 of 2

                                                       U.S. Department of Justice

                                                       Michael R. Sherwin
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    February 5, 2021


Carlos J. Vanegas
FPDS
625 Indiana Ave, NW, Suite 500
Washington, DC 20004

Dear Counsel,

                              RE:     U.S. v. Andrew Bennett
                                      Case No. 21-mj-141 (RMM)


Pursuant to your discovery request in the above-referenced case, the following materials are being
provided to you via the USAfx file-sharing system:

   1.   Criminal complaint, dated 1/21/2021, 1 page;
   2.   Arrest warrant, dated 1/21/2021, 2 pages;
   3.   Statement of facts, dated 1/21/2021, 4 pages;
   4.   FBI 302 re: interview of Andrew Bennett, dated 1/15/2021, 4 pages;
   5.   Cellebrite extraction report of Andrew Bennett’s phone, 12,038 pages;
   6.   Facebook emergency search warrant return:
        - Facebook business records, 4 pages;
        - Facebook business records, 60 pages;
        - Zip file containing 54 files of photos and videos;




                                                1
         Case 1:21-cr-00227-JEB Document 8-1 Filed 03/17/21 Page 2 of 2


   7. Facebook search warrant return:
      - Facebook business records, 2,606 pages;
      - Folder containing 387 photos and videos;
      - 4 videos;
      - Zip file containing 385 photos and videos;
      - Facebook certificate of authenticity, dated 1/7/2021, 1 page.


       Thank you in advance for your attention to this matter. If you have questions or
concerns, contact me at your convenience.


                                           Sincerely,

                                           MICHAEL R. SHERWIN
                                           Acting United States Attorney

                                     By:       /s/
                                           Nihar R. Mohanty
                                           Assistant United States Attorney
                                           555 4th Street, NW, Suite 4120
                                           Washington, D.C. 20530
                                           (202) 252-7700 (office)
                                           Nihar.Mohanty@usdoj.gov




                                                 2
